DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 87, 89, 90, and 100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 128, 129, 130, and 133 of copending Application No. 15/550,920 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the required limitations of the claims of the instant application are all taught by the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit for detecting”, “section for making the articles”, “packaging section”, “palletizing section”, “bagging section”, and “conveying section” in claims 87, 88, 89, 90, 99, 100, 101, and 106.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means, by which the products are transported”, “means which make the articles”, “process control means”, “conveying means”, “means for capturing at least one corresponding image”, “lighting means”, “processing means”, and “display means” in claims 87, 88, 89, 91, 92, 93, 94, 95, 96,  97, 99, 100, 101, 102, 103, 104, and 106.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 87-106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 87, the various instances of the term "preferably" renders the claim indefinite because it is unclear whether the limitations following the term are required or not in the claimed invention.  See MPEP § 2173.05(d). Note that the claims are construed in that the limitations following this term are merely a preference and are not required.
Regarding claims 87-90, 94, 95, and 98-106, the various instances of the term "in particular" renders the claim indefinite because it is unclear whether the limitations following the term are required or not in the claimed invention.  See MPEP § 2173.05(d). Note that the claims are construed in that the limitations following this term are merely a preference and are not required.
Claims 99, 100, and 106 recite the limitation "the camera", “the respective detection zone”, and “the respective display”. There is insufficient antecedent basis for this limitation in the claim.
Depending claims do not remedy this deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 87-90, 95, 99-104, and 106 are rejected under 35 U.S.C. 103 as being unpatentable over JP2009186193 (Shigeru) in view of WO 2008117150 (Franzaroli).

As per claim 87, Shigeru teaches a processing plant, in particular for making respective products, in particular defined by articles or packages of respective articles (Shigeru: paras 2, 26: manufacturing line); 
the articles being preferably in the form of articles of the tissue industry, such as rolls, handkerchiefs, hand and face wipes, napkins or other products made of paper material and the packaging being preferably in the form of packets, packs, boxes, bags, pallets or other (Shigeru: paras 2, 19, 26: “toilet roll, a kitchen roll”); 
the plant comprising a conveying section, or means, by which the products are transported between one section of the plant and another [] (Shigeru: problem to be solved: “conveying”, para 2: “conveyor”; para 26: “conveying”); 
the plant being provided with electronic process control means for controlling the functioning of the plant sections (Shigeru: para 32: “computer”; claim 3: “control means”; Fig. 1); 
wherein it comprises at least one unit for detecting products, in particular defective products, especially articles and/or packages, and preferably in the form of a unit for detecting rolls and/or packs, in particular defective rolls and/or packs (Shigeru: para 5: “detecting a defect… based on image”; para 19: “fault”; para 32: “detect a defect”; para 40: “sheet is defective”).

Shigeru does not teach preferably the plant comprises at least one operating line including at least one upstream section for making the articles, in particular in the form of a log saw for cutting rolls off respective elongate logs, at least one respective packaging section, in particular for primary packaging, preferably in the form of a packing section where the articles or rolls are packed and preferably at least one or more further packaging sections, in particular in the form of at least one bagging section where the packs are placed in bags and/or one palletizing section where the packs or bags are placed on pallets.

Franzaroli teaches a processing plant, in particular for making respective products, in particular defined by articles or packages of respective articles (Franzaroli: page 2, lines 2-3: make; Fig. 3: page 2, lines 26-27: “making and packaging rolls”; Fig. 8: page 3: “making roll products”); 
the articles being preferably in the form of articles of the tissue industry, such as rolls, handkerchiefs, hand and face wipes, napkins or other products made of paper material and the packaging being preferably in the form of packets, packs, boxes, bags, pallets or other (Franzaroli: page 1, lines 3-5: “rolls of toilet paper and/or household paper”); 
preferably the plant comprises at least one operating line including at least one upstream section for making the articles, in particular in the form of a log saw for cutting rolls off respective elongate logs, at least one respective packaging section, in particular for primary packaging, preferably in the form of a packing section where the articles or rolls are packed and preferably at least one or more further packaging sections, in particular in the form of at least one bagging section where the packs are placed in bags and/or one palletizing section where the packs or bags are placed on pallets (Franzaroli: page 1, lines 7-10: cutting roll, page 2, lines 5-10: “transversal cuts”; Figs. 2B-6, 9, 10; page 2, lines 2-3: make; Fig. 3: page 2, lines 26-27: “making and packaging rolls”; Fig. 8: page 3: “making roll products”; Fig. 10: page 3, lines 9-10: “log saw”; page 5, lines 17-18: “log saw”; page 12, lines 19-20: “log saw”; page 16, line 6: “packaging or packing”; page 18, line 1: “packaging or packing”; page 4, line 34: “bagging and palletizing”); 
the plant comprising a conveying section, or means, by which the products are transported between one section of the plant and another, in particular between the means which make the articles and the respective packaging section and/or between one packaging section and another downstream (Franzaroli: Fig. 2B: page 2, line 25: “conveyor”; Fig. 5-6, 10; page 9, lines 9-10: conveyor belts; page 10, lines 32-35: conveyor belts; page 13, lines 2-5: conveying means); 
the plant being provided with electronic process control means for controlling the functioning of the plant sections (Franzaroli: page 6, lines 28-33: controlled; page 7, lines 3-4: “controls”; page 15, lines 5-8: controlling); 

Thus, it would have been obvious for one of ordinary skill in the art, at the time of filing, to implement the teachings of Franzaroli into Shigeru since Shigeru suggests a paper roll cutting, conveying, and processing system in general and Franzaroli suggests the beneficial use of a paper roll cutting, conveying, and processing system wherein the paper rolls are convey to packaging, bagging, and palletizing sections because “the packs might have any other desired configuration, the roll products differing from each other in other ways and being, for example, rolls made of different materials, differently embossed or coloured or printed with different decorative designs” (Franzaroli: page 3, lines 32-35) in the analogous art of image processing. The teachings of Franzaroli can be incorporated into Shigeru in that the paper rolls are convey to packaging, bagging, and palletizing sections. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 88, Shigeru in view of Franzaroli teaches the plant according to claim 87, wherein the unit for detecting products, in particular defective products, is situated at the conveying means, in particular at the conveying section between the section which makes the articles and the section where the articles are packaged, and/or on a respective conveying section downstream of the packaging section (Shigeru: See arguments and citations offered in rejecting claim 87 above).

As per claim 89, Shigeru in view of Franzaroli teaches the plant according to claim 87, wherein the unit for detecting products, in particular defective products, comprises means for capturing at least one corresponding image, in particular a plurality of images, of the respective product (Shigeru: See arguments and citations offered in rejecting claim 87 above: also see para 31, 32).

As per claim 90, Shigeru in view of Franzaroli teaches the plant according to claim 87, wherein the unit for detecting products, in particular defective products, comprises camera means for capturing one or more images of the respective product (Shigeru: See arguments and citations offered in rejecting claim 87 above: also see para 31, 32).

As per claim 95, Shigeru in view of Franzaroli teaches the plant according to claim 90, wherein the camera means comprise a corresponding camera, in particular a first and a second camera which are respectively positioned above the product conveying means and, in particular, whose respective lens is inclined at a respective angle to the product supporting surface of the conveying means (Shigeru: See arguments and citations offered in rejecting claim 90 above: also see para 31, 32).

As per claim 99, Shigeru in view of Franzaroli teaches the plant according to claim 87, wherein the unit for detecting products, in particular defective products, operates, in particular, the camera means for capturing at least one corresponding image - in particular a plurality of images - of the respective product operate, while the products move along the respective conveying means, that is to say, while the products are moving forward (Shigeru: See arguments and citations offered in rejecting claim 87 above).

As per claim 100, Shigeru in view of Franzaroli teaches the plant according to claim 87, wherein the unit for detecting products, in particular defective products, comprises lighting means for lighting the product at the respective detection zone (Shigeru: See arguments and citations offered in rejecting claim 87 above; pare 38: infrared, light).

As per claim 101, Shigeru in view of Franzaroli teaches the plant according to claim 87, wherein the unit for detecting products, in particular defective products, comprises electronic processing means, in particular in the form of an industrial PC provided with corresponding program or software means  (Shigeru: See arguments and citations offered in rejecting claim 87 above; pare 32: software, computer).

As per claim 102, Shigeru in view of Franzaroli teaches the plant according to claim 101, wherein the electronic processing means receive at least one image of the respective product from the means for capturing at least one corresponding image of the product, in particular from the camera means, process the image and determine whether the product has one or more corresponding defects (Shigeru: See arguments and citations offered in rejecting claim 101 above: also see para 31, 32).

As per claim 103, Shigeru in view of Franzaroli teaches the plant according to claim 102, wherein, the electronic processing means process the image and determine at least one corresponding parameter representing a particular product characteristic to be assessed (Shigeru: See arguments and citations offered in rejecting claim 102 above: also see para 19: dirt, tear, seal failure; para 32: image property, color, saturation, contrast, reference without defects).

As per claim 104, Shigeru in view of Franzaroli teaches the plant according to claim 103, wherein the electronic processing means determine whether the product is defective or acceptable by determining whether the value of the parameter representing a particular characteristic of the product falls outside or inside a defined tolerance range around a predetermined reference value (Shigeru: See arguments and citations offered in rejecting claim 103 above: also see para 19: dirt, tear, seal failure; para 32: image property, color, saturation, contrast, reference without defects).

As per claim 106, Shigeru in view of Franzaroli teaches the plant according to claim 101, wherein the electronic processing means display on the respective display means, in particular on the display means of the unit for detecting the products, in particular the defective products, a respective graphical interface or screen, which comprises an information field which indicates whether the product is defective or conformant (Shigeru: See arguments and citations offered in rejecting claim 101 above: also see para 32: monitor).

Claims 91-94, 96-98, and 105 are rejected under 35 U.S.C. 103 as being unpatentable over JP2009186193 (Shigeru) in view of WO 2008117150 (Franzaroli) as applied to claim 89, 90, 95, and 104 above, and further in view of Official Notice.

As per claim 91, Shigeru in view of Franzaroli teaches the plant according to claim 89. Shigeru in view of Franzaroli does not teach the image capturing means are adapted to take snapshots of the product from above in order to capture at least one image of the top face of the respective product. Examiner provides official notice that these limitations were well known in the prior art, prior to the time of filing.

One of ordinary skill in the art, prior to the time of filing, would have recognized the advantage of capturing a top face for inspecting the top surface of the product. These teachings could have been incorporated into the teachings of Shigeru in view of Franzaroli in that the lens being directed in that the image capturing means are adapted to take snapshots of the product from above.

As per claim 92, Shigeru in view of Franzaroli teaches the plant according to claim 89. Shigeru in view of Franzaroli does not teach the image capturing means are adapted to take snapshots of the product from the front in order to capture at least one image of the front face of the respective product. Examiner provides official notice that these limitations were well known in the prior art, prior to the time of filing.

One of ordinary skill in the art, prior to the time of filing, would have recognized the advantage of capturing the front face for inspecting the front face of the product. These teachings could have been incorporated into the teachings of Shigeru in view of Franzaroli in that the lens being directed in that the image capturing means are adapted to take snapshots of the product from the front.

As per claim 93, Shigeru in view of Franzaroli teaches the plant according to claim 89. Shigeru in view of Franzaroli does not teach the image capturing means are adapted to take snapshots of the product from the back in order to capture at least one image of the rear face of the respective product. Examiner provides official notice that these limitations were well known in the prior art, prior to the time of filing.

One of ordinary skill in the art, prior to the time of filing, would have recognized the advantage of capturing the rear face in order to inspect the rear face of the product. These teachings could have been incorporated into the teachings of Shigeru in view of Franzaroli in that the lens being directed in that the image capturing means are adapted to take snapshots of the product from the back.

As per claim 94, Shigeru in view of Franzaroli teaches the plant according to claim 90. Shigeru in view of Franzaroli does not teach the camera means comprise a corresponding camera which is positioned above the product conveying means and, in particular whose respective lens is directed perpendicularly or substantially perpendicularly to the product supporting surface of the conveying means. Examiner provides official notice that these limitations were well known in the prior art, prior to the time of filing.

One of ordinary skill in the art, prior to the time of filing, would have recognized the advantage directing the lens to be perpendicular to surface of the conveying means in order to capture a true profile of the product. These teachings could have been incorporated into the teachings of Shigeru in view of Franzaroli in that the lens being directed in that respective lens is directed perpendicularly or substantially perpendicularly to the product supporting surface of the conveying means.

As per claim 96, Shigeru in view of Franzaroli teaches the plant according to claim 95. Shigeru in view of Franzaroli does not teach the camera means comprise a corresponding camera whose respective lens is inclined at a respective angle to the product supporting surface of the conveying means, the lens being directed in the direction opposite to the product feed direction. Examiner provides official notice that these limitations were well known in the prior art, prior to the time of filing.

One of ordinary skill in the art, prior to the time of filing, would have recognized the advantage in inspecting the leading face of the product. These teachings could have been incorporated into the teachings of Shigeru in view of Franzaroli in that the lens being directed in that the direction opposite to the product feed direction.

As per claim 97, Shigeru in view of Franzaroli teaches the plant according to claim 95. Shigeru in view of Franzaroli does not teach the camera means comprise a corresponding camera whose respective lens is inclined at a respective angle to the product supporting surface of the conveying means, the lens being directed in the same direction as the product feed direction. Examiner provides official notice that these limitations were well known in the prior art, prior to the time of filing.

One of ordinary skill in the art, prior to the time of filing, would have recognized the advantage in inspecting the trailing face of the product. These teachings could have been incorporated into the teachings of Shigeru in view of Franzaroli in that the lens is directed in the same direction as the product feed direction.

As per claim 98, Shigeru in view of Franzaroli teaches the plant according to claim 90. Shigeru in view of Franzaroli does not teach the camera means have a depth of field such as to keep in focus a plurality of products of different sizes, in particular different heights. Examiner provides official notice that these limitations were well known in the prior art, prior to the time of filing.

One of ordinary skill in the art, prior to the time of filing, would have recognized the advantage of robustly inspecting products of different sizes. These teachings could have been incorporated into the teachings of Shigeru in view of Franzaroli in that the camera had a broad depth of focus.

As per claim 105, Shigeru in view of Franzaroli teaches the plant according to claim 104. Shigeru in view of Franzaroli does not teach the tolerance value relative to the predetermined reference value can be selected or set at will, in particular by the operator in charge. Examiner provides official notice that these limitations were well known in the prior art, prior to the time of filing.

One of ordinary skill in the art, prior to the time of filing, would have recognized the advantage allowing the tolerance to be variable and for an optimal value to be interactively proscribed. These teachings could have been incorporated into the teachings of Shigeru in view of Franzaroli in that the tolerance could have been provided by a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it pertains to detecting defects in packaging using image analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662